Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1,3,4,5,7,9,10,11,13,14,15,17,19,20 are pending.
Claims 2, 6, 8, 12, 16, 18, are canceled.
Claims 1, 3, 7,11,13,17 are amended.
Claims 1,3,4,5,7,9,10,11,13,14,15,17,19,20 are rejected.

Response to Arguments
Applicant argument with respect to limitations “ss blocks being associated with contention-free RA resources or to ss blocks being associated with contention-based RA resources” is moot because a secondary reference has been introduce that teaches both concepts.
Furthermore applicant argues that Cho cannot be prior art because based on 102(a)(1) and 102(a)(2) by arguing that aspect of Cho relied upon are not prior art to the instant application under 35 U.S.C.
The examiner respectfully disagree by replying that 62/520864 filed on Jun. 16, 2017 teaches in page 5 lines 5-13 SS block being selected based on comparison i.e. threshold, therefore Cho is prior art.

Claim Rejections - 35 USC § 103
7.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 1,4,5,7,9,10,11,14,15,17,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US-PG-PUB 2020/0107275 A1) hereinafter Cho and in view of Deeno et al. (US-PG-PUB 2020/0154326 A1) hereinafter Deeno.
The instant application is about random access procedure and is shown in fig. 14 below.

    PNG
    media_image1.png
    760
    529
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    665
    528
    media_image2.png
    Greyscale










    PNG
    media_image3.png
    1018
    915
    media_image3.png
    Greyscale





As to claim 1. Cho teaches a method by a terminal for transmitting a random access (RA) preamble in a wireless communication system (Cho fig.19 step 1906 Ue encoding a PRACH for transmission to a base station), comprising:
receiving(Cho [0248] fig. 19 Ue receiving SS block), from a base station (Cho [0248] fig. 19 Ue receiving SS block), configuration information on contention-free RA resources associated with synchronization signal (SS) blocks(Cho [0248] fig. 19 signal containing PRACH resource i.e. configuration and SS block being selected);
receiving(Cho [0248] fig. 19 Ue receiving SS block), from the base station(Cho [0248] fig. 19 Ue receiving SS block), SS blocks (Cho [0248] fig. 19 Ue receiving SS block;;
in case that there is at least one first SS block with a signal quality greater than a preconfigured threshold among one or more SS blocks (Cho fig.19 step 1904 selecting a SS block based on signal quality measurement which is based on some comparison), selecting an SS block from among the at least one first SS block (Cho fig.19 step 1904 selecting a SS block based on signal quality measurement which is based on some comparison), 
in case that there is no first SS block with a signal quality greater than the preconfigured threshold among the one or more first SS blocks(Cho fig. 19 step 1906,signal quality of first SS block too weak not meeting a threshold requirement and based on which a second SS block is to be selected and [0248] SS block being selected based on signal quality measurement), and that there is at least one second SS block with a signal quality greater than the preconfigured threshold among one or more SS blocks of the received SS blocks(Cho fig. 19 step 1908, a second SS bock being selected when quality of the first SS block is below a certain threshold and [0248] SS block being selected based on signal quality measurement), selecting an SS block from among the at least one second SS block(Cho fig. 19 step 1908, a second SS bock being selected when quality of the SS block is below a certain threshold);
selecting a physical random access channel (PRACH) occasion based on the selected SS block(Cho fig. 19 a PRACH using the selected SS block being selected);; and
transmitting, to the base station, an RA preamble in the selected PRACH occasion(Cho fig. 19 a PRACH using the selected SS block being selected and retransmission taking place using the PRACH );
Cho does not expressly teach SS-block associated with contention free RA resources 
However Deeno from a similar field of endeavor teaches SS-block associated with contention free RA resources (Deeno [0089] a SS-block related to contention based RA being selected based on whether a threshold is being met and [0168] and different condition to be fulfill for CFRA or CBRA to be used for configuration of WTRU using specific resources).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which resources is being selected for configuration of WTRU. Because Deeno teaches a method allowing to shorten impairment detection delay using configuration which is based on trigger detection in order to reconfigure WTRU ( Deeno [0003]).

  As to claim 4. The combination of Cho and Deeno teaches all the limitation of the parent claim 1
Cho does not teach wherein a signal quality
of an SS block is based on reference signal received power (RSRP) of the SS block
However Deeno from a similar field of endeavor teaches wherein a signal quality of an SS block is based on reference signal received power (RSRP) of the SS block (Deeno [0123] RSRP which is used as a value for measurement for reference signal which can be synchronization signal)
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which resources is being selected for configuration of WTRU. Because Deeno teaches a method allowing to shorten impairment detection delay using configuration which is based on trigger detection in order to reconfigure WTRU (Deeno [0003]).

As to claim 5. The combination of Cho and Deeno teaches all the limitation of the parent claim 1
Cho teaches identifying a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block (Cho [0153] a PRACH being identified which correspond to a SS block).

As to claim 7.    Cho teaches  a method by a base station for receiving a random access (RA) preamble in a wireless communication system(Cho fig.19 step 1906 Ue encoding a PRACH for transmission to a base station), comprising:
transmitting (Cho [0248] fig. 19 Ue receiving SS block from BS), to a terminal in the wireless communication system(Cho [0248] fig. 19 Ue receiving SS block from BS), configuration information on contention-free RA resources associated with synchronization signal (SS) blocks(Cho [0248] fig. 19 signal containing PRACH resource i.e. configuration and SS block being selected);
transmitting (Cho [0248] fig. 19 Ue receiving SS block from BS), to the terminal, SS blocks(Cho [0248] fig. 19 Ue receiving SS block from BS; and
receiving (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS), from the terminal (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS), an RA preamble in a physical random access channel (PRACH) occasion(Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS), determined based on whether there is at least one first SS block with a signal quality greater than a preconfigured threshold among one or more SS blocks(Cho fig. 19 step 1908, a second SS bock being selected when quality of the first SS block is below a certain threshold and [0248] SS block being selected based on signal quality measurement), and whether there is at least one second SS block with a signal quality greater than the preconfigured threshold among one or more SS blocks of the received SS blocks(Cho fig. 19 step 1908, a second SS bock being selected when quality of the first SS block is below a certain threshold and [0248] SS block being selected based on signal quality measurement),

However Deeno from a similar field of endeavor teaches SS-block associated with contention free RA resources (Deeno [0089] a SS-block related to contention free RA being selected based on whether a threshold is being met and [0168] and different condition to be fulfill for CFRA or CBRA to be used for configuration of WTRU using specific resources), 
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which resources is being selected for configuration of WTRU. Because Deeno teaches a method allowing to shorten impairment detection delay using configuration which is based on trigger detection in order to reconfigure WTRU ( Deeno [0003]).

As to claim 10.    Cho does not teach wherein a signal quality
of an SS block is based on reference signal received power (RSRP) of the SS block
However Deeno from a similar field of endeavor teaches wherein a signal quality of an SS block is based on reference signal received power (RSRP) of the SS block (Deeno [0123] RSRP which is used as a value for measurement for reference signal which can be synchronization signal),
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which  (Deeno [0003]).

As to claim 11. Cho teaches a terminal in a wireless communication system (Cho fig.1a Ue 101,102), comprising:
a transceiver (Cho [0285] a transceiver)configured to:
receive signals from a base station in the wireless communication system(Cho [0248] fig. 19 Ue receiving SS block from BS), and
transmit signals to the base station (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS); and a controller coupled with the transceiver(Cho fig. 20, 2028 a controller), and configured to:
control the transceiver to receive (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), from the base station (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), configuration information resources associated with synchronization signal (SS) blocks (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block),
control the transceiver to receive(Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), from the base station(Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), SS (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), in case that there is at least one first SS block with a signal quality greater than a preconfigured threshold among one or more SS blocks (Cho fig. 19 step 1904,a first SS block being selected among multiple SS blocks [0248] SS block being selected based on signal quality measurement), select an SS block from among the at least one first SS block(Cho fig. 19 step 1904,a first SS block being selected among multiple SS blocks),
in case that there is no first SS block with a signal quality greater than the preconfigured threshold among the one or more SS blocks associated with contention free RA resources (Cho fig. 19 step 1906, signal quality of first SS block too weak and based on which a second SS block is to be selected and [0248] SS block being selected based on signal quality measurement),and that there is at least one second SS block
with a signal quality greater than the preconfigured threshold among one or more SS blocks (Cho fig. 19 step 1908, a second SS bock being selected from among multiple SS blocks when quality of the SS block is below a certain threshold and [0248] SS block being selected based on signal quality measurement), of the received SS blocks, select an SS block from among the at least one second SS block,
 select a physical random access channel (PRACH) occasion based on the selected SS block (Cho fig. 19 a PRACH using the selected SS block being selected);, and
(Cho fig. 19 a PRACH using the selected SS block being selected and retransmission taking place using the PRACH ), to the base station(Cho fig. 19 a PRACH using the selected SS block being selected and retransmission taking place using the PRACH ), to the baes station(Cho fig. 19 a PRACH using the selected SS block being selected and retransmission taking place using the PRACH ), an RA preamble in the selected PRACH occasion(Cho fig. 19 a PRACH using the selected SS block being selected and retransmission taking place using the PRACH and [0263] a PRACH preamble associated with selected SS block);
Cho does not expressly teach SS-block associated with contention free RA resources 
However Deeno from a similar field of endeavor teaches SS-block associated with contention free RA resources (Deeno [0089] a SS-block related to contention free RA being selected based on whether a threshold is being met and [0168] and different condition to be fulfill for CFRA or CBRA to be used for configuration of WTRU using specific resources).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which resources is being selected for configuration of WTRU. Because Deeno teaches a method allowing to shorten impairment detection delay using configuration which is based on trigger detection in order to reconfigure WTRU (Deeno [0003]).

As to claim 14.    Cho does not teach wherein a signal quality

However Deeno from a similar field of endeavor teaches wherein a signal quality of an SS block is based on reference signal received power (RSRP) of the SS block (Deeno [0123] RSRP which is used as a value for measurement for reference signal which can be synchronization signal),
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which resources is being selected for configuration of WTRU. Because Deeno teaches a method allowing to shorten impairment detection delay using configuration which is based on trigger detection in order to reconfigure WTRU (Deeno [0003]).

As to claim 15. The combination of Cho and Deeno teaches all the limitation of the parent claim 11,
Cho teaches wherein the controller is further configured to identify a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block (Cho [0153] a PRACH being identified which correspond to a SS block).

As to claim 17.Cho teaches a base station in a wireless communication system (Cho fig.19 step 1906 Ue encoding a PRACH for transmission to a base station), comprising:
a transceiver (Cho [0285] a transceiver) ,configured to:
 (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS), 
and
transmit signals to the terminal (Cho [0248] fig. 19 Ue receiving SS block from BS); and
 a controller coupled with the transceiver (Cho [0248] fig. 19 Ue receiving SS block from BS),  and configured to:
control the transceiver (Cho [0248] fig. 19 Ue receiving SS block from BS),  to transmit, to the terminal(Cho [0248] fig. 19 Ue receiving SS block from BS), configuration information associated with synchronization signal (SS) blocks to the terminal (Cho [0248] fig. 19 Ue receiving SS block from BS),
control the transceiver to transmit(Cho [0248] fig. 19 Ue receiving SS block from BS), to the terminal(Cho [0248] fig. 19 Ue receiving SS block from BS), SS blocks(Cho [0248] fig. 19 Ue receiving SS block from BS), and control the transceiver to receive(Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), from the terminal (Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), from the terminal(Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), an RA preamble in a physical random access channel (PRACH) occasion(Cho fig. 9 step 1906 PRACH preamble being encoded for transmission to BS and PRACH preamble based on SS block), determined based on whether there is at least one first SS block with a signal quality greater than a preconfigured threshold(Cho fig. 19 step 1906,signal quality of first SS block too weak or not meeting an established threshold and based on which a second SS block is to be selected and [0248] SS block being selected based on signal quality measurement)  or not and whether there is at least one second SS block with a signal quality greater than the preconfigured threshold among one or more SS blocks of the received SS blocks(Cho fig. 19 step 1908, a second SS bock being selected when quality of the first SS block is below a certain threshold and [0248] SS block being selected based on signal quality measurement),
Cho does not teach SS-block associated with contention free RA resources, 
However Deeno from a similar field of endeavor teaches SS-block associated with contention free RA resources (Deeno [0089] a SS-block related to contention free RA being selected based on whether a threshold is being met and [0168] and different condition to be fulfill for CFRA or CBRA to be used for configuration of WTRU using specific resources), 
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which resources is being selected for configuration of WTRU. Because Deeno teaches a method allowing to shorten impairment detection delay using

As to claim 20. The combination of Cho and Deeno teaches all the limitation of the parent claim 17,
Cho does not teach wherein a signal quality

However Deeno from a similar field of endeavor teaches wherein a signal quality of an SS block is based on reference signal received power (RSRP) of the SS block (Deeno [0123] RSRP which is used as a value for measurement for reference signal which can be synchronization signal)
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Deeno and the teaching of Cho to use two different condition each for CFRA or CBRA based on which resources is being selected for configuration of WTRU. Because Deeno teaches a method allowing to shorten impairment detection delay using configuration which is based on trigger detection in order to reconfigure WTRU (Deeno [0003]).

Claim 3,9,13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US-PG-PUB 2020/0107275 A1) in view of Deeno et al. (US-PG-PUB 2020/0154326 A1) hereinafter Deeno and  in view of Yan et al. (US-PG-PUB 2020/0008245 A1) hereinafter Yan.

As to claim 3.  The combination of Cho and Deeno teaches all the limitation of the parent claim 1 
The combination of Cho and Deeno does not teach wherein the preconfigured threshold is included in random channel (RACH) configuration information
(Yan [0140] A RACH having a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yan and the combined teaching of Cho and Deeno to use a threshold in order to make a selection of a PRACH. Because Yan teaches a method for selecting a best beam thus ensuring spectrum efficiency (Yan [0005]).

As to claim 9.  The combination of Cho and Deeno teaches all the limitation of the parent claim 7, 
The combination of Cho and Deeno does not teach wherein the preconfigured threshold is included in random channel (RACH) configuration information
However Yan from a similar field of endeavor teaches wherein the preconfigured threshold is included in random channel (RACH) configuration information (Yan [0140] A RACH having a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yan and the combined teaching of Cho and Deeno to use a threshold in order to make a selection of a PRACH. Because Yan teaches a method for selecting a best beam thus ensuring spectrum efficiency (Yan [0005]).

As to claim 13.  The combination of Cho and Deeno teaches all the limitation of the parent claim 11, 
The combination of Cho and Deeno does not teach wherein the preconfigured threshold is included in random channel (RACH) configuration information
However Yan from a similar field of endeavor teaches wherein the preconfigured threshold is included in random channel (RACH) configuration information (Yan [0140] A RACH having a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yan and the combined teaching of Cho and Deeno to use a threshold in order to make a selection of a PRACH. Because Yan teaches a method for selecting a best beam thus ensuring spectrum efficiency (Yan [0005]).

As to claim 19 The combination of Cho and Deeno teaches all the limitation of the parent claim 17,
The combination of Cho and Deeno does not teach wherein the preconfigured threshold is included in random channel (RACH) configuration information
However Yan from a similar field of endeavor teaches wherein the preconfigured threshold is included in random channel (RACH) configuration information (Yan [0140] A RACH having a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yan and the combined teaching of Cho and Deeno to use a threshold in order to make a selection of a PRACH. (Yan [0005]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US-PG-PUB 2020/0120634 A1): Method for paging procedures in NR.
Akoum et al. (2018/0279286 A1) facilitating enhanced beam management in wireless communication system. 
	You et al. (US-PG-PUB 2020/0068457 A1) communication method and terminal and base station
Narasimha et al. (US-PG-PUB 2018/0368189 A1) Radio communication using random access in wireless networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.P/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412